ORDER
PER CURIAM.
Appellant, Raymond Russell (“Claimant”), appeals from the decision of the Labor and Industrial Relations Commission (“the Commission”) affirming the Administrative Law Judge’s determination that Claimant’s workers’ compensation claim was barred by the statute of limitations. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the Commission’s decision pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.